 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:11-CR-00296-WBS
12                                Plaintiff,             STIPULATION REGARDING AMENDED
                                                         BRIEFING SCHEDULE FOR
13                         v.                            COMPASSIONATE RELEASE MOTION;
                                                         ORDER
14   MOCTEZUMA TOVAR,
                                                         COURT: Hon. William B. Shubb
15                               Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant

19 Moctezuma Tovar, by and through defendant’s counsel of record, hereby stipulate as follows:

20          1.     On April 6, 2021, defendant Tovar filed a motion for compassionate release, pursuant to

21 18 U.S.C. § 3582(c)(1)(A).

22          2.     By this stipulation, the parties request that the Court set the following briefing schedule

23 for Tovar’s motion:

24                 a)      The government shall file its opposition or statement of non-opposition on or

25                         before May 5, 2021; and

26                 b)      Tovar shall file his reply, if any, on or before May 19, 2021.

27          3.     The parties request that the Court hold a hearing regarding Tovar’s motion on May 24,

28 2021, at 9:00 a.m., unless the Court decides to take the motion under submission without a hearing.

      STIPULATION REGARDING AMENDED BRIEFING             1
      SCHEDULE FOR COMPASSIONATE RELEASE MOTION
 1        IT IS SO STIPULATED.

 2

 3 Dated: April 27, 2021                               PHILLIP A. TALBERT
                                                       Acting United States Attorney
 4

 5                                                     /s/ BRIAN A. FOGERTY
                                                       BRIAN A. FOGERTY
 6                                                     Assistant United States Attorney
 7

 8 Dated: April 27, 2021                               /s/ BENJAMIN RAMOS
                                                       BENJAMIN RAMOS
 9
                                                       Counsel for Defendant
10                                                     MOCTEZUMA TOVAR

11

12

13                                               ORDER

14        IT IS SO ORDERED

15        Dated: April 29, 2021

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING AMENDED BRIEFING        2
     SCHEDULE FOR COMPASSIONATE RELEASE MOTION
